DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“extracting unit”, there is no adequate description about the “extracting unit”. Claim 10 recites “extracting means”, there is no adequate description about the “extracting unit” and “extracting means”.
Dependent claims 2-8 are also rejected under 35 U.S.C. 112(a) for the same reason as set forth above.

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.	Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim elements “extracting unit” and “extracting means” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
The terms “extracting unit” and “extracting means” are unclear.

Applicant may:

(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Dependent claims 2-8 are also rejected under 35 U.S.C. 112(b) for the same reason as set forth above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Horiike (US 9292188).

Regarding claim 1, Horiike teaches an information processing apparatus (fig. 1) comprising: 
an extracting unit that extracts a specific item from among at least one or more items in accordance with history information indicating a history in which a setting value has been set (col. 13 Lines:15-20: the condition is that the address is used the predetermined times or more during the predetermined period and fig. 12); and 
 a display controller that performs control such that when a display target representing the extracted specific item is moved in a direction from one end of a screen toward the other end of the screen opposing the one end (col.12 Lines:1-5) highlighting of the content… when the content satisfying the specific condition is displayed in the scroll display, the content is stopped at a predetermined stop position). Col.12 Lines: 55-65: the stop position is set to the top end in a scroll direction). and displayed (fig. 4), the display target is displayed in a highlighted manner (col.11 Lines:60-65:displayed content satisfies the specific condition, the content is displayed with enlargement, or the display color is changed, for example, to perform highlighting of the content).

Claim 9 has been analyzed and rejected with regard to claim 1 and in accordance with Horiike’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (col.2, lines 60-65). 

Regarding claim 10, claim 10 recites similar limitations, therefore it is rejected for the same reason as claim 1.

Regarding claim 2, Horiike teaches the information processing apparatus according to claim 1, wherein the extracting unit extracts a plurality of specific items from among the at least one or more items, and wherein the display controller performs control such that each of a plurality of display targets representing a corresponding one of the plurality of specific items is displayed in the highlighted manner (col.12 Line:50-60: when a plurality of pieces of content satisfying the specific condition becomes display target, several pieces of content may be stopped and displayed at the stop position and col.11 Lines:60-65:displayed content satisfies the specific condition, the content is displayed with enlargement, or the display color is changed, for example, to perform highlighting of the content).

Regarding claim 4, Horiike teaches the information processing apparatus according to claim 1, wherein the history information includes information indicating the number of times that the setting value has been set (col. 13 Lines:15-20: the condition is that the address is used the predetermined times or more during the predetermined 

Regarding claim 5, Horiike teaches the information processing apparatus according to claim 4, wherein the history information further includes identification information for identifying an operator who has set the setting value, the identification information being recorded in association with the at least one or more items, and wherein the extracting unit extracts the specific item in a case where the number of times that an operator who has issued an instruction to move the display target on the screen has set the setting value is equal to or more than a predetermined second number (col.13 Lines:20-30:the user is authenticated, and the condition can be determined to usage history for each user about whether the authenticated user uses the address during a certain period… and col. 13 Lines:15-20: the condition is that the address is used the predetermined times or more during the predetermined period and fig. 12). 

Regarding claim 6, Horiike teaecsh The information processing apparatus according to claim 5, wherein the extracting unit extracts the specific item in a case where a total sum of the numbers of times that a plurality of operators have set the setting values is equal to or more than a predetermined third number (col. 13 Lines:15-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiike as applied to claims 2/6 above, and further in view of Goenka et al. (US 20200042652).

Regarding claim 3, Horiike teaches the information processing apparatus according to claim 2, wherein the display controller performs control such that the plurality of display targets are displayed in the highlighted (col.12 Line:50-60: when a plurality of pieces of content satisfying the specific condition becomes display target, several pieces of content may be stopped and displayed at the stop position ) manner in different states. 
Horiike does not teach items display in the highlighted maker in different states.
Goenka teaches items display in the highlighted maker in different states (p0132: list items 636 may be different than a second format (e.g., a color, a size, a font, etc.) of a second set of list items..).


Regarding claim 7, Horiike in view of Goenka teaches the information processing apparatus according to claim 6, wherein the extracting unit extracts a plurality of specific items in accordance with the total sum of the numbers of times that the plurality of operators have set the setting values (Horiike: col.12 Line:50-60: when a plurality of pieces of content satisfying the specific condition becomes display target, several pieces of content may be stopped and displayed at the stop position and col.11 Lines:60-65:displayed content satisfies the specific condition, the content is displayed with enlargement, or the display color is changed, for example, to perform highlighting of the content), and wherein the display controller performs control such that a plurality of display targets representing a plurality of items are displayed in the highlighted manner in different states in accordance with the plurality of operators (Goenka: p0123). 
The rational applied to the rejection of claim 6 has been incorporated herein.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiike as applied to claim 1 above, and further in view of Yamano (US 20120092278).

Regarding claim 8, Horiike does not teach the information processing apparatus according to claim 1, wherein the display controller performs control such that when an operation for moving a list of the items from the one end of the screen toward the other end of the screen is stopped, displaying the specific item in the highlighted manner is stopped. 
Yamano teaches the information processing apparatus according to claim 1, wherein the display controller performs control such that when an operation for moving a list of the items from the one end of the screen toward the other end of the screen is stopped, displaying the specific item in the highlighted manner is stopped (p0111). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Horiike, and to include wherein the display controller performs control such that when an operation for moving a list of the items from the one end of the screen toward the other end of the screen is stopped, displaying the specific item in the highlighted manner is stopped, in order to correct word candidate estimated from mistakenly entered characters suggested by Yamano (p0005)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677